         Case 2:20-cv-00966-NR Document 352 Filed 08/10/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,               )
 INC., et al,                                 )
                                              )
               Plaintiffs,                    )
                                              )
        v.                                    )   Civil Action No. 2:20-cv-966-NR
                                              )
 KATHY BOOCKVAR, et al,                       )
                                              )
               Defendants.                    )

                             NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of William J. Madden, Solicitor of Mercer County as counsel

for Defendant Mercer County Board of Elections in the above-captioned action.

                                                   /s/ William J. Madden
                                                  William J. Madden
                                                  Solicitor, Mercer County
                                                  165 Euclid Ave.
                                                  Sharon, PA 16146
                                                  724.342.1300
                                                  wjmpc@verizon.net
                                                  Counsel for Defendant Mercer County
                                                  Board of Elections
Dated: August 10, 2020
         Case 2:20-cv-00966-NR Document 352 Filed 08/10/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

Entry of Appearance was filed electronically on August 10th, 2020 and served via the Court’s

CM/ECF system, pursuant to the Federal Rules of Civil Procedures.



                                                   /s/ William J. Madden
